                                                                          ''   I, . ,               I
                                                                                            D!V.

                      IN THE UNITED STATES DISTRICT COURT
                                                                                         AH 10: 15
                         SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

                                                                                         L.' b/A.

UNITED STATES OF AMERICA,

      Plaintiff,

V.                                                      Criminal Action No: 4:18CR121


.AMONT LEACH,

      Defendant.




                                       ORDER


      This matter is before the Court on the Motion for Leave of Absence by Joe Cronk,

counsel for Defendant Lamont Leach, for the dates of November 15, 2019 through November

19,2019. (Doc. 54.) After careful consideration said Motion is GRANTED.


      SO ORDERED,this     Zfftday of August, 2019.


                                                  ^HRISTOPHER L. RAY
                                                 MAGISTRATE JUDGE
                                                 SOUTHERN DISTRICT OF GEORGIA
